

AMENDMENT TO MEMORANDUM OF UNDERSTANDING
 
 
This Amendment to Memorandum of Understanding (this “Amendment”) is effective as
of December 31, 2005, by and between PDI Inc., a Delaware corporation (“PDI”)
and Brian Boyle (“Mr. Boyle” and, together with PDI, the “Parties”).
 
RECITALS:
 
WHEREAS, the Parties entered into that certain Memorandum of Understanding,
dated as of September 23, 2005 (the “MOU”); and
 
WHEREAS, the Parties now desire to amend and modify certain terms and conditions
of the MOU as set forth herein.
 
NOW, THEREFORE, in consideration of these premises and intending to be legally
bound hereby, the Parties agree as follows:
1.   The Parties currently anticipate that Mr. Boyle’s last day of employment
with PDI shall be on or about March 31, 2006. However, at PDI’s option, PDI may
shorten or extend Mr. Boyle’s employment with PDI by a period of up to
approximately one month as business needs necessitate. The last day of Mr.
Boyle’s employment with PDI shall be referred to in this Amendment as the “Last
Day of Employment”.


2. Mr. Boyle shall be entitled to his base compensation through the Last Day of
Employment.
 

3.  
Mr. Boyle shall be entitled to continued participation in PDI’s employee
benefits, vacation (bank of days), automobile expense and expense reimbursement
programs through the Last Day of Employment.




4.  
Mr. Boyle shall not be entitled to any incentive compensation in 2006.




5.  
The lump sump payments payable to Mr. Boyle pursuant to Sections 4 and 5 of the
MOU shall be payable no later than January 15, 2006.




6.  
Accrued but unused bank of days, if any, will be reconciled as of the Last Day
of Employment. Mr. Boyle shall be entitled to carry over all accrued but unused
bank of days from 2005 into 2006.




7.  
In connection with Section 7 of the MOU, the commencement date for PDI paid
COBRA benefits shall be the day following the Last Day of Employment.




8.  
PDI shall continue to maintain reasonable and adequate directors and officers’
liability insurance through the Last Day of Employment covering Mr. Boyle on the
same terms as all other directors and officers of PDI.




9.  
All of Mr. Boyle’s outstanding equity/option grants, including without
limitation the March 29, 2005 SARs grant, shall immediately vest upon the
termination of Mr. Boyle’s employment with PDI. Notwithstanding anything to the
contrary in any of the relevant plan documents or grant agreements, Mr. Boyle
shall retain the right to exercise all vested option and SAR shares for a period
of nine months following the Last Day of Employment; provided, however, if the
Last Day of Employment is after March 31, 2006, Mr. Boyle’s right to exercise
all vested option and SAR shares shall expire at 4:00 p.m. Eastern Time on
December 31, 2006.




10.  
PDI shall reimburse Mr. Boyle for reasonable attorneys’ fees incurred with
respect to this Amendment (not to exceed $1,000) within thirty (30) days
following presentment, review and approval of a statement of services.




11.  
The parties hereby ratify and reaffirm each and every term and condition set
forth in the MOU, as amended hereby. Except as expressly set forth herein, all
other terms and provisions of the MOU shall remain in full force and effect
without modification or change.




12.  
This Amendment may by executed in counterparts, each of which, when executed and
delivered, shall be deemed to be an original and all of which together shall
constitute one and the same document. Delivery of a facsimile signature page
shall be deemed to be delivery of a manually executed original signature page.





[signature page follows]

1


 
 

--------------------------------------------------------------------------------

 









IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed either
personally (in the case of Mr. Boyle) or by their duly authorized officer (in
the case of PDI).






PDI, INC.
 
 
By: ______________________
Name:
Title:
Mr. Brian Boyle
 
 
By: ______________________
Brian Boyle
   








